914 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Keith Anthony CAMPBELL, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Keith Anthony CAMPBELL, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Keith Anthony CAMPBELL, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Keith Anthony CAMPBELL, Defendant-Appellant.
Nos. 89-7081, 89-7095, 89-7170 and 89-7727.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1990.Decided Sept. 21, 1990.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (CR No. 85-182-A;  CA-89-297-AM).
Keith Anthony Campbell, appellant pro se.
James Michael Sullivan, Assistant United States Attorney, Alexandria, Va., for appellee.
Before K.K. Hall, SPROUSE, and WILKINSON, Circuit Judges.
E.D.Va.
AFFIRMED AS MODIFIED.
Before K.K. HALL, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Keith Anthony Campbell appeals orders of the district court denying multiple post-conviction motions attacking either his conviction, his sentence, or the execution of that sentence by the Parole Commission and Bureau of Prisons.  During the pendency of this appeal, Campbell reached his mandatory release date;  his parole expired on April 18, 1990.  Campbell's release on parole moots all claims attacking the execution of his sentence by the Parole Commission or Bureau of Prisons.   See Lane v Williams, 455 U.S. 624 (1982).


2
With respect to Campbell's attacks on his conviction and sentence, review of the record and the district court's opinions reveals that the district court acted well within its discretion in dismissing these claims under Rule 9(b), Rules Governing Sec. 2255 Actions.


3
Accordingly, we modify the district court's orders dismissing Campbell's attacks on the execution of sentence to reflect dismissal on grounds of mootness.  We affirm the dismissal of Campbell's attacks on his conviction and sentence on the reasoning of the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED